                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 UNITED STATES OF AMERICA §

 v.      §      No.             4:21-CR-87
                                               § Judge Mazzant
 KEIVIN HERVY §

                                                                           filed
                        FIRST SUPERSEDING INDICTMENT AUG j 2
The United States Grand Jury Charges: Clerk, u.s. District court
                                                                               Texas Eastern

                                     COUNT ONE

                                                      Violation: 18 U.S.C. § 922(g)(1)
                                                      (Felon in Possession of a Firearm)

      On or about November 8, 2020, in the Eastern District of Texas, defendant KEIVIN

HERVY, knowing he had previously been convicted of a crime punishable by

imprisonment for a term exceeding one year, did knowingly possess in and affecting

interstate commerce a firearm, to-wit: A Rohm, Model RG38, 38 Caliber Revolver, bearing

Serial Number 175417.

      In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).




      Hervy 1st Superseding Indictment
                                       COUNT TWO

                                                         Violation: 18 U.S.C. § 922(o)
                                                          (Illegal Possession of a
                                                         Machinegun)

       On or about November 8, 2020, in the Eastern District of Texas, defendant KEIVIN

HERVY, did knowingly possess a machinegun, that is, a Bushmaster pistol, 5.56, bearing

serial number GC/BM-P-J00296-000I;

       In violation of Title 18, United States Code, Sections 922(o) and 924(a)(2).



         NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE

                    Criminal Forfeiture Pursuant to 18 U.S.C. § 924(d

       As a result of committing the felony offenses alleged in Count One and Count

Two of this First Superse ing Indict ent, defendant, KEIVIN HERVY, shall forfeit to

the United States, pursuant to 18 U.S.C. § 924(d) all firearms and ammunition involved

in the offense, including but not limited to the following:

   1. Rohm, Model RG38, 38 Caliber Revolver, bearing Serial Number 175417;
   2. Bush aster pistol, 5.56, SN: GC/BM-P-J00296-000I;
   3. Any Ammunition associated with the case.




      Hervy 1st Superseding Indictment
                                          A TRUE BILL




                                          FOREPERSON




NICITOLAS J. GANJEI
ACTING UNITED STATES ATTORNEY


                                         Date:
                      SON
Assistant United St   s Attorney




      Hervy 1st Superseding Indictment
                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

UNITED STATES OF AMERICA §
                                            §
V.                                          § No.4:21-CR-87
                                            § Judge Mazzant
KEIVIN HERVY                                §


                            NOTICE OF PENALTY

                              Counts One and Two

     Violation:         18 U.S.C. §§ 922(g)(1) & 922(o)

     Penalty:           Imprisonment of not more than ten years, a fine not to exceed
                        $250,000, or both; a term of supervised release of not more
                        than three years.

                        If it is shown the defendant has three previous convictions by
                        any court for a violent felony or a serious drug offense, or
                        both, committed on occasions different from one another -
                        Imprisonment of 15 years to life, a fine not to exceed
                        $250,000.00, or both; a term of supervised release of at least
                        3 years but not more than 5 years.



     Special Assessment: $ 100.00
